DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dodd at (801) 550-4985 on 08/16/2022.
The application has been amended as follows: 
Claims 3 and 9 are cancel.
1. (Currently Amended) a computer system, comprising: 
a set of person re-identification neural networks;
 a processor; and 
system memory coupled to the processor and storing instructions configured to cause the processor to: 
initialize the set of person re-identification neural networks on labeled training data; 
iteratively tune the set of person re-identification neural networks, including:  
extract human facial features from an unlabeled data set;
 perform multi-view clustering on the extracted human facial features estimating pseudo labels for the unlabeled data set; and
tune the set of person re-identification neural networks using the unlabeled data along with the estimated pseudo labels improving person re-identification accuracy of the set of person re-identification neural networks, after tuning: 
extract other human facial features from the unlabeled data set;
perform multi-view clustering on the other extracted human facial features estimating other pseudo labels for the unlabeled data set; and
further tune the set of person re-identification neural networks using the unlabeled data along with the estimated other pseudo labels further improving person re- identification accuracy of the set of person re-identification neural networks;
wherein instructions configured to perform multi-view clustering comprise instructions configured to calculate an identification loss and a ranking loss per extracted human facial feature.

7. (Currently Amended) A method comprising: 
initializing a set of person re-identification neural networks on labeled training data; 
iteratively tuning the set of person re-identification neural networks, including: 
extracting human facial features from an unlabeled data set; 
performing multi-view clustering on the extracted human facial features estimating pseudo labels for the unlabeled data set; and
tuning the set of person re-identification neural networks into a tuned set of person re-identification neural networks using the unlabeled data along with the estimated pseudo labels improving person re-identification accuracy of the set of person re-identification neural networks; after tuning: 
extracting other human facial features from the unlabeled data set; 
performing multi-view clustering on the other extracted human facial features estimating other pseudo labels for the unlabeled data set; and 
further tuning the tuned set of person re-identification neural networks using the unlabeled data along with the estimated other pseudo labels further improving person re-identification accuracy of the set of person re-identification neural networks;
wherein performing multi-view clustering comprises calculating an identification loss and a ranking loss per extracted human facial feature.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 6-8 and 10-14 are allowance according to Applicant Remarks filed on 08/11/2022 and further an examiner attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641